DETAILED ACTION
Applicant’s response of 12/21/2020 have been entered and considered. Upon entering amendment, no claims are amended or canceled, and no new claims are added. Thus, claims 31-59 remain pending.
Response to Arguments
Applicant argues that “There is nothing in MPEP § 2114 or MPEP § 2115 that compels Applicant to distinguish these claims from the prior art in terms of structure rather than function” (see Remarks, pg.8). The examiner respectfully disagrees with respect to independent claims 31, 44, and 54, which all recite “A device”, which makes them apparatus claims. MPEP 2144 (II) explicitly states “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Applicant broadly argues against the apparatus claims by saying “To be clear, the prior art of record is not structurally the same as what Applicant is claiming. The Office Action is piecing together parts from two references in a hypothetical combination that, according to the Office Action, results in the structure that Applicant is claiming. That is different.” (see Remarks, pg.8). The examiner respectfully disagrees to applicant’s assertion that “the prior art of record is not structurally the same”, because the applicant has not provided any reasoning, rationale, or analysis of the prior art to support why it is not structurally the same as what applicant is claiming. In the office action, pgs.6-7, Yan explicitly states that its inverter circuit “can be suitable for multi-level inverters”, which provides the motivation to look for Su’s multi-level inverter that includes two 
Applicant cites to In re Giannelli in pgs.8-9 of the Remarks, which deals with a claim rejected over a machine that could be used for rowing. The court said the “capable” analysis is improper because the claims included structure (the handles) that were not disclosed in the prior art. But in the office action, Yan was modified for the express purpose of adding the structure (the two switching stages) that it did not have. Furthermore, the applicant has not demonstrated how the fact pattern In re Giannelli corresponds to the facts in the pending application. Thus, Giannelli is not relevant.
Moving to the 35 U.S.C. § 112(a) first paragraph rejection- Applicant states the “Applicant does not follow the rejection… the Office Action fails to provide sufficient explanation to support a prima facie case of lack of written description support. The Office Action does not clearly convey to Applicant the reasons why and how the claims lack written description support.” (Remarks, pg.10). Firstly, if applicant cannot follow any matter that deals with the office action, the applicant is kindly urged to request an interview with the examiner in order to further expedite prosecution. Secondly, the examiner respectfully disagrees with applicant’s assertion that the office action does not clearly convey how the claims lack written description support. 
a switching frequency that is a harmonic of the resonant frequency…” To make it easier to understand, A= switching frequency and B=resonant frequency. Claim 31 is saying A is a harmonic of B. However, Par [110] of the disclosure states “In an embodiment the dominant harmonic of the selected frequency (A) components may be the frequency of the resonant circuit (B) or double the frequency of the resonant circuit.” That is, the disclosure states it is the dominant harmonic of A that is B and not A is harmonic of B. The applicant drafted it correctly in claim 44 by reciting “has a dominant harmonic that is double the resonant frequency”. For claim 31, the applicant may amend the claim to recite “…operate the first switching stage at a switching frequency that has a harmonic that is the resonant frequency of the resonant circuit.” Other claims pointed out in the office action should be similarly amended. Another example is claim 39- it recites “with a frequency that corresponds to a harmonic of the resonant frequency…” This should instead recite “with a frequency that has a harmonic that corresponds to the resonant frequency” as per applicant’s disclosure. The same should be done to the other claims that the examiner pointed out in the rejections. 
Furthermore, with respect to the 35 U.S.C. § 112(b) rejection, applicant argues that “the present language would be clear to a person have ordinary skill in the art when read in view of the specification” (Remarks, pg.13); however, the applicant has not provided any citations to the specification that supports their position that a skilled artisan would not be confused. Applicant then argues that “there is nothing in the rejection about what ‘those skilled in the art would understand’. Short of such an analysis, a prima facie case of indefiniteness has not been established.” (Remarks, pg. 13). The examiner respectfully disagrees in that the examiner did provide an analysis of what a person of ordinary skill in the art would understand in the office action, dated 8/19/2020, pg.5- for example, the examiner stated that claim 31“does not recite a sensor to detect the switching frequency that has a harmonic and a controller configured to operate the first switching stage at the switching frequency that has a harmonic that is the resonant frequency of the resonant circuit. 
During prosecution, the applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee’s right to exclude.” See, e.g. Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc).  MPEP §2173.02
	The applicant argues that “MPEP § 2173.04, which is entitled ‘Breadth Is Not Indefiniteness’, seems pertinent to the rational presented in the rejection” (Remarks, pg.13); however, the issue at hand is that the claims are indefinite and not breadth of language. The narrative language of “wherein the device is configured to operate the first switching stage at a switching frequency that is a harmonic of the resonant frequency of the resonant circuit” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite.  The above narrative language purports to define the invention (i.e. the device) by reciting a function directed towards how the device operates without reciting any particular structure of the device that allows it operate as intended by the claimed narrative description. To overcome the 112(b) rejections, the applicant is encouraged to distinguish which particular component of the device operates the first switching stage (is it a controller? A switch driver? This should be made clear) in order to overcome the rejections.
	With respect to the method claims, applicant argues that “claim 39 recites ‘[a] method’. However, in rejecting the claim, the Office Action concentrates on the “the structure recited in 
	For further analysis of the claims, see the rejections below. If applicant requires further clarification or more details on any matter in the office action, applicant is encouraged and invited to contact the examiner. 	
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 39, 50, 52-53, 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 31 recites “…is configured to operate the first switching stage at a switching frequency that is a harmonic of the resonant frequency…” To make it easier to understand, A= switching frequency and B=resonant frequency. Claim 31 is saying A is a harmonic of B. However, Par [110] of the disclosure states “In an embodiment the dominant harmonic of the selected frequency (A) components may be the frequency of the resonant circuit (B) or double the frequency of the resonant circuit.” That is, the disclosure states it is the dominant harmonic of A that is B and not A is harmonic of B. The applicant drafted it correctly in claim 44 by reciting “has a dominant harmonic that is double the resonant frequency”. For claim 31, the applicant may amend the claim to recite “…operate the first switching stage at a switching frequency that has a harmonic that is the resonant frequency of the resonant circuit.”
Claim 39 recites “with a frequency that corresponds to a harmonic of the resonant frequency”. As previously stated with claim 31, par [110] of applicant’s disclosure states “the dominant harmonic of the selected frequency components may be the frequency of the resonant circuit…” has a harmonic that corresponds to the resonant frequency” as per applicant’s disclosure. 
Claims 50, 52-53, and 58 similarly claim correspond to a harmonic of the resonant frequency- the claims should be amended as suggested to the applicant in claims 31, 39. Claim 50, for example, should recite “with a frequency that has a harmonic that correspond to the resonant frequency.” Same applies for claims 52-53, and 58.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 35-36, 38, 44, 48-49, 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites “wherein the device is configured to operate the first switching stage at a switching frequency that is a harmonic of the resonant frequency of the resonant circuit.” The recitation of “the device is configured to” does not particularly point out and distinctly claim how the device does this. The device is the generic name for the whole circuit. It is unclear which internal component selects the frequency, which internal component controls the first switching stage to produce the frequency? The claim does not recite any controller or switch driver (which is what would be understood by one of ordinary skill in the art) to be configured to produce this frequency. The above narrative language purports to define the invention (i.e. the device) by reciting a function directed towards how the device operates without reciting any Note: the examiner is required to place on the record how they intend to examine claims that are indefinite so that the applicant understands how the claims have been interpreted. 
Claims 36, 38, 44, 48-49, 54-56 similarly recite “the device is configured to” switch the second switching stage when an output from the first switching stage is at zero current, operate the full bridge inverter, soft switch the second switching stage, switch each of the at least two DC sources at frequencies… The claimed “device” is the entire circuit including the first and second switching stages, and the resonant circuit. Which internal component of the device is configured to switch the second switching stage when the first switching stage is at zero current? Which internal component of the device switches each of the at least two DC sources at frequencies that correspond to harmonics of the operating frequency? It is unclear which internal component of “the device” performs the configured to language. For purposes of examination, since the combination of Yan in view of Su teaches the claimed structure of the device, the examiner will interpret the prior art’s structure of “the device” as having the capability/configurability of being operated in the recited manner.
Claim Objections
Claims 31, 39, 44, 50, 53, 57 are objected to because of the following informalities:  

Claims 50, 57 recite “form the time-varying unipolar waveform”.  This should instead read “from the time-varying unipolar waveform.” 
Appropriate correction is required.
         Claim Interpretation
A recitation directed to the manner in which a claimed apparatus (i.e. the apparatus claims in the instant application) is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, it is noted that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114-2115). Therefore, if the prior art is structurally the same as the claimed apparatus, it is thus deemed the structure is capable of performing the intended use described by the functional language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 36-37, 44, 49-55, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1).
Regarding Claim 31,
configured to transfer power inductively (see Fig.6, since Yan teaches transferring power wirelessly using L1 of the resonant circuit L1, Cp); Yan teaches a second switching stage (items S1-S4) that connects to the resonant circuit (L1, Cp). Yan teaches the resonant circuit (L1, Cp) transmits wireless power at a resonant frequency (par [5]; the combination of L1+CP creates the resonance frequency at which wireless power is transmitted to the receiver). Yan further teaches that the device structure is not limited to the second switching stage (H-bridge inverter) and can be suitable for multi-level inverters (i.e. first switching stage and second switching stage, par [32]) providing the motivation to look for multi-level inverters.
Yan does not explicitly disclose the device comprises a first switching stage that connects the second switching stage to one or more DC sources; and the second switching stage is connected to the first switching stage, wherein the device is configured to operate the first switching stage at a switching frequency that is a harmonic of the resonant frequency.
Su (Figs.9-11), however, teaches a multi-level inverter comprising a first switching stage (Fig.9, first switching stage that comprises cells 17) that connects the second switching stage (18) to one or more DC sources (one or more DC source Vsn); and the second the switching stage (18) is connected to the first switching stage (see Fig.9). Su further teaches the switches (San, Sbn) of the first switching stage operate at a switching frequency (see Fig.10, pars [40, 45, 47]; Su teaches the switches of the first switching stage perform PWM and are toggled at a switching frequency).  
Thus, the combination teaches replacing Yan’s converter with the multi-level inverter/converter of Su seeing as Yan provides the motivation to do so in Yan’s disclosure (par [32]). The result of the combination would be a device that comprises the first switching stage that connects the 
Since the combination teaches the structure of the claimed “device”, the device has the structure necessary to be “configured to” operate the first switching stage (17) at a switching frequency that is a harmonic of the resonant frequency of the resonant circuit. This is because the first switching stage can be toggled at various frequencies and the resonant circuit (by virtue of having resonant circuit L1 and Cp) already has a resonant frequency. One of ordinary skill in the art would know to consider certain frequencies (including the harmonic) over others in operating the first switching stage. Selecting the harmonic frequency of the first switching stage that relates or corresponds to the resonant frequency of the resonant circuit is obvious and well-within the level of ordinary skill in the art, because its benefits can be predicted and calculated in advance. The skilled artisan would understand why different frequencies (including harmonics) would be useful. Selecting a frequency does not change any structure (it just adds benefits-which are not claimed). See MPEP 2144.05.   
Note: The “device” is the generic name for the whole circuit. Which internal component selects the frequency? Which internal component controls the first switching stage to produce the frequency? The structure is taught by the combination. There is no claimed distinguishing structure that performs the selection of frequency for the first switching stage.
Regarding Claim 36,
The combination of Yan in view of Su teaches the claimed subject matter in claim 31 and the combination further teaches wherein the device is configured to switch the second switching stage when an output of the first switching stage is at zero current (Yan, fig.6, par [32] and Su, figs.9-11, pars [40, 45, 47]; The combination teaches the claimed structure of the device and 
Regarding Claim 37,
The combination of Yan in view of Su teaches the claimed subject matter in claim 31 and the combination further teaches wherein the second switching stage comrpises a full bridge inverter (Yan, Fig.6, S1-S4 and Su, Fig.9, 18).
Regarding Claim 44,
Yan (Fig.6) teaches a device comprising: Yan teaches a resonant circuit (L1, Cp) with at least one coil (L1) that is configured to transfer power inductively (see Fig.6, since Yan teaches transferring power wirelessly using L1 of the resonant circuit L1, Cp); Yan teaches an inverter stage (items S1-S4) that connects to the resonant circuit (L1, Cp). Yan teaches the resonant circuit (L1, Cp) transmits wireless power at a resonant frequency (par [5]; the combination of L1+CP creates the resonance frequency at which wireless power is transmitted to the receiver). Yan further teaches that the device structure is not limited to the inverter stage (H-bridge inverter) and can be suitable for multi-level inverters (i.e. a level stage and the inverter stage, par [32]) providing the motivation to look for multi-level inverters.
Yan does not explicitly disclose the device comprises a level stage that connects the device to one or more DC sources; the inverter stage connects to the level stage, wherein the device is configured to switch the level stage to produce a signal, for the inverter stage, that has dominant harmonic that is double the resonant frequency of the resonant circuit. 

Thus, the combination teaches replacing Yan’s converter with the multi-level inverter/converter of Su seeing as Yan provides the motivation to do so in Yan’s disclosure (par [32]). The result of the combination would be a device that comprises the level stage that connects the device to one or more DC sources (as shown in Su’s Fig.9), an inverter stage (the H-bridge inverter) that connects the first switching stage (17 as shown in Su) to the resonant circuit (L1, Cp) of Yan.  
Since the combination teaches the structure of the claimed “device”, the device has the structure necessary to be “configured to” switch the level stage (17) to produce a signal that has a dominant harmonic that is double the resonant frequency of the resonant circuit. This is because the level stage can be toggled at various frequencies and the resonant circuit (by virtue of having resonant circuit L1 and Cp) already has a resonant frequency. One of ordinary skill in the art would know to consider certain frequencies (including the dominant harmonic that is double the resonant frequency) over others in operating the level stage. Selecting the dominant harmonic frequency that is double the resonant frequency of the resonant circuit in the level stage is obvious and well-within the level of ordinary skill in the art, because its benefits can be predicted and calculated in advance. The skilled artisan would understand why different frequencies (including a harmonic frequency that is double the resonant frequency) would be useful. Selecting a frequency does not change any structure (it just adds benefits-which are not claimed). See MPEP 2144.05.   
Regarding Claim 49,
Claim 49 recites the same limitations as discussed above in the rejection of claim 36 and is therefore rejected in the same fashion.
Regarding Claim 50,
The combination of Yan in view of Su teaches the apparatus necessary to complete the recited method steps in claim 50 as discussed above in the rejection of claims 31 and 44. 
The combination teaches a method comprising transferring power wirelessly from a resonant inductive power transfer primary (Yan, Fig.6, par [5]; Vin, S1-S4, L1 and Cp of the primary side transfers power wirelessly to a receiver), at the resonant frequency of the resonant inductive power transfer primary (Yan, Fig.6, par [5]; the combination of L1+CP creates the resonance frequency at which wireless power is transmitted to the receiver), wherein the method comprises generating a time-varying unipolar waveform (Yan, fig.6, par [32] and Su, Figs.9-11, par [40]; By replacing Yan’s converter S1-S4 with Su’s multi-level converter, the combination teaches generating a time-varying unipolar waveform as shown in Su’s, Fig.10, Vbus), with a frequency (figs.10-11, pars [40, 45, 47]; Su teaches the switches of the first switching stage perform PWM and are toggled at a switching frequency to generate the time-varying unipolar waveform Vbus), and generating a time-varying bipolar waveform, from the time-varying unipolar waveform, with a frequency (Yan, fig.6, par [32] and Su, Figs.9-11, pars [40, 42, 45]; By replacing Yan’s converter S1-S4 with Su’s multi-level converter, the combination teaches generating a time-varying bipolar waveform as shown in Su’s Fig.10, Van, from the time-varying unipolar Vbus waveform with a frequency).  
The combination does not explicitly disclose that the frequency selected to generate the first time-varying unipolar waveform and the time-varying bipolar waveform correspond to a harmonic of the resonant frequency of the resonant inductive power transfer; however, since  
Regarding Claim 51,
The combination of Yan in view of Su teaches the claimed subject matter in claim 50 and the combination further teaches wherein the method comprises sourcing current from more than one DC power source (Su, Fig.9, more than one DC power source Vsn).
Regarding Claim 52,
The combination of Yan in view of Su teaches the claimed subject matter in claim 50 and the combination further teaches wherein the method comprises sourcing current from at least two DC power sources (Su, fig.9, at least two DC sources Vsn) and switching the at least two DC sources at different frequencies to generate a multilevel waveform (Su, figs.9-11, pars [40, 42, 45, 47]; the two DC sources are switched at different frequencies to generate the multilevel waveform illustrated in Su’s Fig.10), wherein the different frequencies are both harmonics of the  
Regarding Claim 53,
The combination of Yan in view of Su teaches the claimed subject matter in claim 50 and the combination further teaches wherein the method comprises sourcing current from at least two DC power sources (Su, fig.9, at least two DC sources Vsn) and switching the at least two DC sources at different frequencies to generate a multilevel waveform (Su, figs.9-11, pars [40, 42, 45, 47]; the two DC sources are switched at different frequencies to generate the multilevel waveform illustrated in Su’s Fig.10), wherein the different frequencies are both harmonics of the resonant frequency (the combination teaches switching the two DC sources (Vsn) of the level switching stage (17) at frequencies and thus selecting these frequencies that have harmonics in the multilevel waveform that correspond to the resonant frequency is obvious in the combination of references), and the multilevel waveform has a dominant harmonic that is  
Regarding Claim 54,
Yan (Fig.6) teaches a device comprising: Yan teaches a coil (L1) to transfer power inductively (see fig.6, par [5]); a compensation circuit (fig.6, pars [5, 31], compensation circuit comprising capacitor Cp) that is configured to tune the coil to an operating frequency for inductive power transfer (pars [5, 31]; Cp is the compensation circuit that has the configuration to tune L1 to operate at the operating frequency/resonance frequency at which wireless power is transmitted to the receiver); and an inverter switching stage (fig.6, S1-S4) that connects to the compensation circuit (see fig.6). Yan teaches the compensation circuit (Cp) tunes the coil (L1) for inductive power transfer at a resonant frequency (par [5]; the combination of L1+CP creates the resonance frequency at which wireless power is transmitted to the receiver). Yan further teaches that the device structure is not limited to the inverter switching stage (H-bridge inverter) and can be suitable for multi-level inverters (i.e. a level switching stage and inverter switching stage, par [32]) providing the motivation to look for multi-level inverters.

Su (Figs.9-11), however, teaches a multi-level inverter comprising a level switching stage (Fig.9, first switching stage that comprises cells 17) that connects the device (whole circuit) to at least two DC sources (see fig.9, two DC sources Vsn); and the inverter switching stage (18) connects the level switching (17), wherein the device is configured to switch each of the at least two DC sources at various frequencies to produce a signal (see figs.9-11, pars [45, 47]; Su teaches the switches of the level switching stage connected to the at least two DC sources Vsn perform PWM and are toggled. The device of the combination has the same claimed structure and thus has the configuration to switch the DC sources Vsn at frequencies) to produce a signal (see figs.10-11), for the inverter stage (18).  
Thus, the combination teaches replacing Yan’s converter with the multi-level inverter/converter of Su seeing as Yan provides the motivation to do so in Yan’s disclosure (par [32]). The result of the combination would be a device that comprises the level switching stage that connects the device to two or more DC sources (as shown in Su’s Fig.9), the inverter switching stage (the H-bridge inverter) that connects the level switching stage (17 as shown in Su) to the compensation circuit (Cp) and coil (L1) of Yan.  
Since the combination teaches the structure of the claimed “device”, the device has the structure necessary to be “configured to” switch each of the atleast two DC sources (Vsn) of the level switching stage (17) at frequencies that have harmonics and has a dominant harmonic that  
Note: The “device” is the generic name for the whole circuit. Which internal component selects the frequency? Which internal component controls the level switching stage to produce the frequency? The structure is taught by the combination. There is no claimed distinguishing structure that performs the selection of the dominant harmonic frequency that is double the operating frequency for the level switching stage.
Regarding Claim 55,
Claim 55 recites the same limitations as discussed above in the rejection of claim 36 and is therefore rejected in the same fashion.
Regarding Claim 57,
The combination of Yan in view of Su teaches the apparatus necessary to complete the recited method steps in claim 57 as discussed above in the rejection of claim 54. The selection (i.e. the method step) of a dominant harmonic frequency for the DC sources is obvious as indicated in claim 54. Additionally, the combination further teaches wherein the method comprises 
The combination does not explicitly disclose that the frequencies selected to generate the first time-varying unipolar waveform are a dominant harmonic that is at least double the resonant frequency and the frequency selected to generate the time-varying bipolar waveform corresponds to the resonant frequency of the resonant inductive power transfer; however, since the combination teaches generating the time-varying unipolar waveform (Su, fig.10, Vbus) at  frequencies by toggling the switches (San, Sbn) of the first switching stage (17) and generating the time-varying bipolar waveform (Van) with a frequency (by toggling the switches of the second switching stage 18), it would have been obvious to select the frequencies with a dominant harmonic that is at least double the resonant frequency to generate the unipolar waveform (Su, Vbus) and select a frequency that corresponds to the resonant frequency to generate to generate the bipolar waveform (Su, Van). This is because one of ordinary skill in the art would know to consider certain frequencies (including the dominant harmonic) over others in operating the switches of 17 to generate the time-varying unipolar waveform (Van) and the consider selecting the frequency for operating switches 18 that corresponds to the resonant frequency in generating the time-varying bipolar waveform (Vbn). Selecting the dominant harmonic of frequencies in generating the unipolar waveform and the frequency corresponding  
Regarding Claim 58,
Claim 58 recites the same limitations as discussed above in the rejection of claims 52 and 54 and is therefore rejected in the same fashion.
Claims 32, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1) in further view of Kamata (2013/0147281 A1).
Regarding Claim 32,
The combination of Yan in view of Su teaches the claimed subject matter in claim 31 and the combination further teaches wherein the resonant circuit (Yan, Fig.6, L1, Cp) comprises a compensation circuit (Yan, Fig.6, compensation circuit capacitor Cp) to tune the at least one coil to a frequency (Yan, par [30]; By adding a compensation capacitor Cp to the inductor coil L1, the compensation circuit Cp tunes the inductor coil L1 to a frequency). 
The combination does not explicitly disclose the compensation circuit is configured to tune the at least one coil to a frequency in the range of 60-100 KHz.
Kamata (Fig.1), however, teaches a resonant circuit (108, 109) comprises a compensation circuit (109) that is configured to tune the at least one coil (108) to a frequency of 100 kHz (par [108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kamata’s frequency of 100 kHz. The motivation would have been since it has been held that where the 
Regarding Claim 45,
The combination of Yan in view of Su teaches the claimed subject matter in claim 44 and the combination further teaches wherein the resonant circuit (Yan, Fig.6, L1, Cp) comprises a compensation circuit (Yan, Fig.6, compensation circuit capacitor Cp), and the compensation circuit is configured to tune the at least one coil to a frequency (Yan, par [30]; By adding a compensation capacitor Cp to the inductor coil L1, the compensation circuit Cp tunes the inductor coil L1 to a frequency). 
The combination does not explicitly disclose the compensation circuit is configured to tune the at least one coil to a frequency in the range of 70-85 KHz.
Kamata (Fig.1), however, teaches a resonant circuit (108, 109) comprises a compensation circuit (109) that is configured to tune the at least one coil (108) to a frequency of 100 kHz (par [108]). The combination does not explicitly disclose the frequency in the range of 70-85 Khz; however, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kamata’s frequency of 100 kHz and further to configure the compensation to tune the coil to a frequency in the range of 70-85 KHz. The motivation would have been because one of ordinary skill in the art would have obviously realized there exists a wide range of frequencies for the compensation circuit to tune the coil at and would have obviously selected the frequency that fits the system’s intended use. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
s 33-34, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1) in further view of AAPA (Applicant Admitted Prior Art). 
Regarding Claim 33,
The combination of Yan in view of Su teaches the claimed subject matter in claim 31 and the combination further teaches wherein the resonant circuit comprises a compensation circuit (Yan, Fig.6, par [30]), the compensation circuit comprises at least one capacitor (Yan, Fig.6, par [30]; compensation circuit capacitor Cp).
The combination does not explicitly disclose the at least one capacitor of the compensation circuit is arranged in parallel with the at least one coil. 
AAPA (Fig.13), however, teaches the resonant circuit comprises a compensation circuit (see LCC circuit between the inverter and the primary coil), the compensation circuit comrpises at least one capacitor (fig.13, see middle capacitor right before the primary coil), and the at least one capacitor is connected in parallel with the at least one coil to form the resonant circuit (see primary resonant circuit of fig.13, par [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the compensation circuit of the combination of references with the compensation circuit of AAPA’s. The motivation would have been the simple substitution of one known element (compensation circuit of Yan) for another (compensation circuit of AAPA) to obtain predictable results (i.e. to form a resonant circuit in which wireless power is transmitted at a resonant frequency). See MPEP 2143(B).
Regarding Claim 34,
The combination of Yan in view of Su teaches the claimed subject matter in claim 31 and the combination further teaches wherein the resonant circuit (Yan, Fig. 6, L1, Cp) comprises a 
The combination does not explicitly disclose the compensation circuit comprises an LC circuit. 
AAPA (Fig.13), however, teaches the resonant circuit comprises a compensation circuit (see LCC circuit between the inverter and the primary coil), the compensation circuit comrpises an LC circuit (fig.13, par [3]; LC circuit between the inverter and the primary coil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the compensation circuit of the combination of references with the compensation circuit of AAPA’s. The motivation would have been the simple substitution of one known element (compensation circuit of Yan) for another (compensation circuit of AAPA that includes an LC circuit) to obtain predictable results (i.e. to tune the primary coil at a resonant frequency). See MPEP 2143(B).
Regarding Claim 46,
Claim 46 recites the same limitations as discussed above in the rejection of claim 33 and is therefore rejected in the same fashion.
Regarding Claim 47,
Claim 47 recites the same limitations as discussed above in the rejection of claim 34 and is therefore rejected in the same fashion.
Claims 35, 39, 41, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1) in further view of Abe et al. (2013/0320759 A1). 
Regarding Claim 35,
The combination of Yan in view of Su teaches the claimed subject matter in claim 31. The combination does not explicitly disclose to soft switch the second switching device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to soft switch the second switching stage. The motivation would have been to improve the efficiency of the second switching stage (Abe, par [66]). 
Regarding Claim 39,
Yan (Fig.6) teaches a method comprising coupling current from one or more DC sources (DC input Vin from a DC source) to a resonant circuit (L1, Cp) via a second switching stage (S1-S4) to couple current from the DC source (Vin) to the second switching stage (S1-S4) to couple current to the resonant circuit (L1, Cp) for inductive power transfer (abstract, par [5]), Yan further teaches that the device structure is not limited to the second switching stage (H-bridge inverter) and can be suitable for multi-level inverters (i.e. first switching stage and second switching stage, par [32]) providing the motivation to look for multi-level inverters.
Yan does not explicitly disclose the multi-level inverter comprises a first switching stage that connects the second switching stage to one or more DC sources; and wherein a first of the two switching stages is switched, with a frequency that corresponds to a harmonic of the resonant frequency of the resonant circuit. 
Su (Figs.9-10), however, teaches a multi-level inverter comprising two switching stages- a first switching stage (Fig.9, first switching stage that comprises cells 17) that connects the second switching stage (18) to one or more DC sources (one or more DC source Vsn), wherein a first of the two switching stages is switched (see Fig.10, pars [45, 47]; Su teaches the switches San, Sbn of the first switching stage perform PWM and are toggled at a switching frequency), to couple current form the DC source (Vsn) to the second of the two switching stages (18) (see Fig.9, pars [45, 47]). 

The combination does not explicitly disclose that the frequency in which the first switching of the two switching stages is switched is a frequency that corresponds to a harmonic of the resonant frequency; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the frequency to be the frequency that corresponds to a harmonic of the resonant frequency of the resonant circuit.
This is because the first switching stage in the combination is toggled at a frequency and the resonant circuit (resonant circuit L1 and Cp) has a resonant frequency. One of ordinary skill in the art would know to consider certain frequencies (including the harmonic) over others in operating the first switching stage. Selecting the harmonic frequency of the first switching stage that relates or corresponds to the resonant frequency of the resonant circuit is obvious and well-within the level of ordinary skill in the art, because its benefits can be predicted and calculated in advance. The skilled artisan would understand why different frequencies (including harmonics) would be useful. Selecting a frequency will produce the same benefits/results/effects. See MPEP 2144.05.   
The combination does not explicitly disclose the second of the two switching stages is soft switched. 
Abe (Fig.2), however, teaches soft switching the second switching stage (20) (par [66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to soft switch the 
Regarding Claim 41,
The combination of Yan, Su, and Abe teaches the claimed subject matter in claim 39 and the combination of Yan and Su teaches the apparatus necessary to complete the recited method steps in claim 41 as discussed above in the rejection of claim 36.
Regarding Claim 48,
Claim 48 recites the same limitations as discussed above in the rejection of claim 35 and is therefore rejected in the same fashion.
Claims 38, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1) in further view of Miller et al. (2013/0270919 A1).
Regarding Claim 38,
The combination of Yan in view of Su teaches the claimed subject matter in claim 31 and the combination further teaches wherein the second switching stage comrpises a full bridge inverter with IGBT switches (Su, Fig.9, item 18, par [45]).
The combination does not explicitly disclose to configure the full bridge inverter to operate at a switching frequency greater than 40 kHz.
Miller (Figs.1-2), however, teaches the full bridge inverter (T1-T4) is configured to operate at a switching frequency greater than 40 kHz (par [52]; frequency range from 1 kHz to 1MHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of operating the inverter at a switching frequency greater than 40 KHz. The motivation would have been since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding Claim 56,
Claim 56 recites the same limitations as discussed above in the rejection of claim 38 and is therefore rejected in the same fashion. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1) in further view of Abe et al. (2013/0320759 A1) and in further view of Miller et al. (2013/0270919 A1).
Regarding Claim 40,
The combination teaches the claimed subject matter in claim 39 and the combination further teaches wherein the second switching stage comrpises an inverter with IGBT switches (Su, Fig.9, item 18, par [45]).
The combination does not explicitly disclose to configure the inverter to operate at a switching frequency greater than 40 kHz.
Miller (Figs.1-2), however, teaches the inverter (T1-T4) is configured to operate at a switching frequency in the range of 60-100 kHz (par [52]; frequency range from 1 kHz to 1MHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of operating the inverter at a switching frequency in the range of 60-100 KHz. The motivation would have been since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
s 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1) in further view of Abe et al. (2013/0320759 A1) in further view of Al-Haddad et al. (2011/0280052 A1). 
Regarding Claim 42,
The combination teaches the claimed subject matter in claim 39 and the combination further teaches operating the first of the two switching stages as discussed in claim 39. Claim 42 does not further limit claim 39 as a second method step-it is merely describing how the claim 39 is carried out. There is no indication that the technique of selective harmonic elimination is not already present in the claim 39’s inverter control of the first switching stage. Thus, it is proper to interpret the PWM control of the first switching stage technique in the combination of references to use a selective harmonic elimination to selectively attenuate at least one voltage harmonic in the first switching stage. 
In order to further expedite prosecution, Al-Haddad is being relied upon to further illustrate that selective harmonic elimination is a known technique in multi-level inverters.
Al-Haddad teaches it is known to use Selective Harmonic Elimination PWM in multi-inverter configurations (pars [83, 97]). Note: Al-Haddad does not modify the structure of Su’s multi-inverter. Al-Haddad only shows the obviousness of using a known technique in the selective harmonic elimination in multi-level inverter configurations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known technique in the selective harmonic elimination for the multi-inverter of the combination (specifically Su’s first switching stage). The motivation would have been to eliminate and reduce undesired harmonics.
Regarding Claim 43,

In order to further expedite prosecution, Al-Haddad is being relied upon to further illustrate that selective harmonic elimination is a known technique in multi-level inverters.
Al-Haddad teaches it is known to use Selective Harmonic Elimination PWM in multi-inverter configurations (pars [83, 97]). Note: Al-Haddad does not modify the structure of Su’s multi-inverter. Al-Haddad only shows the obviousness of using a known technique in the selective harmonic elimination in multi-level inverter configurations to selectively attenuate the third or ninth voltage harmonics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known technique in the selective harmonic elimination for the multi-inverter of the combination (specifically Su’s first switching stage). The motivation would have been to eliminate and reduce undesired harmonics noting that eliminating/attenuating the third or ninth voltage harmonic is an obvious design choice and well-within the level of ordinary skill in the art.
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2015/0108945 A1) in view of Su (2005/0127853 A1) in further view of Al-Haddad et al. (2011/0280052 A1). 
Regarding Claim 59,
Claim 59 recites the same limitations as discussed above in the rejection of claim 42 and is therefore rejected in the same fashion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836